Name: Decision No 1/2000 of the EU-Slovakia Association Council of 17 February 2000 extending the double-checking system established by Decision No 3/97 of the Association Council for the period from 1 January to 31 December 2000
 Type: Decision
 Subject Matter: Europe;  European construction;  trade policy
 Date Published: 2000-03-15

 Avis juridique important|22000D0315(03)Decision No 1/2000 of the EU-Slovakia Association Council of 17 February 2000 extending the double-checking system established by Decision No 3/97 of the Association Council for the period from 1 January to 31 December 2000 Official Journal L 067 , 15/03/2000 P. 0036 - 0036DECISION No 1/2000 OF THE EU-SLOVAKIA ASSOCIATION COUNCILof 17 February 2000extending the double-checking system established by Decision No 3/97 of the Association Council for the period from 1 January to 31 December 2000(2000/215/EC)THE ASSOCIATION COUNCIL,Whereas:(1) The contact group referred to in Article 10 of Protocol 2 of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part, which entered into force on 1 February 1995, met on 7 October 1999 and agreed to recommend to the Association Council established under Article 104 of the Agreement that the double-checking system introduced in 1998 by Decision No 3/97 of the Association Council(1) and extended by Decision No 1/1999(2) thereof for the period from 1 January to 31 December 1999 should be extended for the period from 1 January to 31 December 2000.(2) The Association Council, having been supplied with all relevant information, has agreed with this recommendation,HAS DECIDED AS FOLLOWS:Article 1The double-checking system established by Decision No 3/97 shall continue to apply for the period from 1 January to 31 December 2000. In the preamble and Article 1(1) and (3) of the Decision, references to the period 1 January to 31 December 1999 shall be replaced by references to 1 January to 31 December 2000.Article 2This Decision shall enter into force on the date of its adoption.It shall apply with effect from 1 January 2000.Done at Brussels, 17 February 2000.For the Association CouncilThe PresidentE. KUKAN(1) OJ L 13, 19.1.1998, p. 57.(2) OJ L 36, 10.2.1999, p. 18.